Case 3:17-cv-01112-JLS-NLS Document 102-3 Filed 06/17/19 PageID.3598 Page 1 of 3



   1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
       Daniel P. Struck, AZ Bar #012377
   2   (admitted pro hac vice)
       Rachel Love, AZ Bar #019881
   3   (admitted pro hac vice)
       Nicholas D. Acedo, AZ Bar #021644
   4   (admitted pro hac vice)
       Ashlee B. Hesman, AZ Bar #028874
   5   (admitted pro hac vice)
       Jacob B. Lee, AZ Bar #030371
   6   (admitted pro hac vice)
       3100 West Ray Road, Suite 300
   7   Chandler, Arizona 85226
       Tel.: (480) 420-1600
   8   Fax: (480) 420-1695
       dstruck@strucklove.com
   9   rlove@strucklove.com
       nacedo@strucklove.com
  10   ahesman@strucklove.com
       jlee@strucklove.com
  11
       LAW OFFICE OF ETHAN H. NELSON
  12   Ethan H. Nelson, CA Bar #262448
       4 Park Plaza, Suite 1025
  13   Irvine, California 92614
       Tel.: (949) 229-0961
  14   Fax: (949) 861-7122
       ethannelsonesq@gmail.com
  15
       Attorneys for Defendant/Counter-Claimant
  16   CoreCivic, Inc.
  17                         UNITED STATES DISTRICT COURT
  18                      SOUTHERN DISTRICT OF CALIFORNIA
  19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
       on behalf of themselves, and all others
  20   similarly situated,                       DECLARATION OF ASHLEE B.
                                                 HESMAN
  21                    Plaintiffs,
                                                 Judge: Hon. Janis L. Sammartino
  22   v.                                        Magistrate: Hon. Nita L. Stormes
  23   CoreCivic, Inc., a Maryland
       corporation,
  24
                        Defendant.
  25

  26

  27

  28

       Declaration of Ashlee Hesman                                   17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 102-3 Filed 06/17/19 PageID.3599 Page 2 of 3



   1   CoreCivic, Inc., a Maryland
       corporation,
   2
                        Counter-Claimant,
   3
       v.
   4
       Sylvester Owino and Jonathan Gomez,
   5   on behalf of themselves, and all others
       similarly situated,
   6
                        Counter-Defendants.
   7

   8         I, ASHLEE B. HESMAN, make the following Declaration:
   9         1.     I am over the age of 18 years and competent to testify to the matters
  10   set forth in this Declaration.
  11         2.     On March 4 and 5, 2019, pursuant to Fed.R.Civ.P. 30(b)(6), Plaintiffs
  12   deposed Jason Ellis (the individual CoreCivic designated in response to Plaintiffs’
  13   Second Amended 30(b)(6) Notice) in Nashville, Tennessee. See Attachment 1
  14   (Plaintiffs’ First 30(b)(6) Notice).
  15         3.     On April 23, 2019, Plaintiffs noticed a second deposition of CoreCivic.
  16   See Exhibit A to Joint Motion.
  17         4.     On May 3, 2019, Defendant sent correspondence to Plaintiffs noting
  18   its objections to the second deposition and requesting a meet-and-confer.
  19         5.     On May 15, 2019, Plaintiffs responded to Defendant’s May 3, 2019
  20   correspondence.
  21         6.     In their correspondence, Plaintiffs conceded they were required to seek
  22   leave of court before noticing a second deposition of CoreCivic.
  23         7.     The parties participated in a meet-and-confer on May 16, 2019.
  24         8.     After the meet-and-confer, Plaintiffs’ counsel advised he would send a
  25   draft of their portion of a joint motion the following week.
  26         9.     Defense counsel heard nothing from Plaintiffs’ counsel on this issue
  27   until they sent their portion of a joint motion on June 11, 2019.
  28

       Declaration of Ashlee Hesman              2                         17cv01112-JLS-NLS
Case 3:17-cv-01112-JLS-NLS Document 102-3 Filed 06/17/19 PageID.3600 Page 3 of 3



   1               10.   Plaintiffs’ counsel asked Mr. Ellis questions regarding CoreCivic’s
   2   negotiation and budgeting process during the first deposition of CoreCivic. See
   3   Declaration of M. Waxman at ¶7.
   4               11.   On May 29, 2019, Plaintiffs propounded written discovery requesting
   5   the same information requested in their second Notice. See Attachment 2
   6   (Plaintiffs’ Third Set of Requests for Production).
   7               I declare under penalty of perjury that the foregoing is true and correct to the
   8   best of my knowledge.
   9               EXECUTED this 17th day of June, 2019 at Chandler, Arizona.
  10

  11                                                Ashlee B. Hesman
       3590534.1
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       Declaration of Ashlee Hesman                    3                        17cv01112-JLS-NLS
